ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-231, concluding that MARC M. ORLOW of CHERRY HILL, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of *508three months for violating RPC 1.2(d) (counseling or assisting client in conduct the attorney knows is illegal, criminal or fraudulent or preparing a written instrument containing terms the attorney knows are expressly prohibited by law), RPC 1.2(e) (failing to advise client of limitations on attorney’s conduct when client expects assistance not permitted by RPCs), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MARC M. ORLOW is suspended from the practice of law for a period of three months and until the further Order of the Court, effective February 13, 2009; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.